Filed 4/12/22 P. v. Pierce CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                              2d Crim. No. B316687
                                                                      (Super. Ct. No. 2021023678)
     Plaintiff and Respondent,                                             (Ventura County)

v.

AARON JAMES PIERCE,

     Defendant and Appellant.



      Aaron James Pierce appeals from the judgment entered
after his guilty plea to second degree commercial burglary (Pen.
Code, §§ 459, 460, subd. (b)). Appellant pried open the front door
of a business, entered the premises, and took $200 in cash and
other property. The trial court dismissed a charge of attempted
second degree burglary of another business. Appellant was
sentenced to Ventura County Jail for the low term of 16 months.
He was ordered to pay victim restitution of $2,980 for damage he
had caused to three doors. The trial court denied his request “to
modify sentence with Mandatory Supervision terms.”
        We appointed counsel to represent appellant. Counsel
filed an opening brief raising no issues and requesting that we
independently review the record pursuant to People v. Wende
(1979) 25 Cal.3d 436.
       On March 2, 2022, we mailed a notice to appellant at the
Ventura County jail. The notice stated, “Within 30 days of the
date of this notice, appellant may submit a supplemental brief or
letter stating any grounds for an appeal, or contentions, or
arguments which appellant wishes this court to consider.”
       Appellant mailed us a letter that we received on March 17,
2022. We did not file the letter. We returned it to appellant
because he had not served a copy on the Attorney General and
superior court. (Cal. Rules of Court, rule 8.25.) In the letter
appellant declared, “[P]ursuant to my ADA [Americans with
Disabilities Act of 1990] (1) physical, (2) psych[ological], and (3)
substance disabilities and my equal rights 14th amendment right
I am requesting 90 day early release to R-Mac Board and care
home and 2/3 time conduct credits.” If the letter had been
properly served on the Attorney General and superior court,
appellant’s request would have been forfeited because it is not
supported by meaningful argument with citation to authority and
facts in the record on appeal. (See People v. Stanley (1995) 10
Cal.4th 764, 793.)
       After examination of the entire record, we are satisfied that
counsel has complied with his responsibilities and that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp.
441-443.)




                                 2
                          Disposition
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                  YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                              3
                  Patricia M. Murphy, Judge

              Superior Court County of Ventura

               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.

     No appearance for Respondent.